Citation Nr: 0918420	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  04-37 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a hearing loss 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1970 to 
December 1973.  He also asserts he had subsequent service 
with the Pennsylvania Army National Guard from 1995 to 2001.  

This case comes to the Board of Veterans' Appeals on appeal 
from an August 2004 decision reopening and denying the 
Veteran's claim of service connection for bilateral hearing 
loss and denying his petition to reopen his claim of service 
connection for tinnitus.  

The Board remanded the issues of hearing loss and tinnitus 
for further evidentiary development in May 2008.  The matter 
now returns for appellate review.  

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

The Board regrets that this case must be remanded again. 

The Veteran alleges that his hearing loss and tinnitus are 
the result of noise exposure encountered while on active duty 
for training (ACDUTRA) during his National Guard service.  
Throughout the course of this appeal, the Veteran has 
maintained that he was exposed to cannon fire during annual 
military training in July 2000.  

The Board remanded the matter in May 2008 directing the RO to 
contact the National Personnel Records Center (NPRC) to 
determine if they had any records which would support the 
Veteran's assertions.  

In August 2008, the RO requested that the Veteran submit a 
copy of his DD214 or other separation papers for all periods 
of his active duty, ACDUTRA, and inactive duty for training 
(INACDUTRA), or guard unit service.  The RO indicated that 
this information was necessary in order that an attempt to 
obtain his service records could be made.  The Veteran did 
not provide any further information and in March 2009 the RO 
denied the Veteran's claims.  

At the time of the remand, the record contained a copy of his 
DD-214, a 1999 statement indicating that he served in the 
Pennsylvania Army National Guard, and a statement in his Form 
9, dated in September 2004, providing that he had been a 
member of the Pennsylvania Army National Guard from 1995 to 
2001.  A handwritten note from the RO indicates that the 
Veteran had been contacted by the RO and provided that his 
hearing had been damaged while on ACDUTRA during the summer 
of 2000 at Fort Drum, New York.  

The Board is obligated by law to ensure that the RO/AMC 
complies with its directives; where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  The order required the RO to contact 
the NPRC or other appropriate agency to provide any available 
records concerning the Veteran's guard records.  While the 
Veteran did not provide the requested information upon 
request from the RO, the Board finds that there is sufficient 
information to request service records from NPRC or another 
appropriate agency to verify the Veteran's National Guard 
service.  See VA Adjudication Procedure Manual, M21-1MR, Part 
I-C-4.  

For the reasons stated above, the case is REMANDED for the 
following:

1.	The RO should contact the NPRC and any 
other appropriate agency to request the 
complete service records of the 
Veteran, including his asserted service 
in the Pennsylvania Army National Guard 
from 1995 to 2001, and the claimed 
incident giving rise to his hearing 
damage in July 2000.  The RO should 
search any other appropriate records 
repository to which pertinent serve 
records may have been sent.  The 
Veteran's active duty, ACDUTRA, and 
INACDUTRA reserve service dates should 
be verified.  As set forth in  38 
U.S.C.A § 5103A(b)(3) and 38 C.F.R. § 
3.159(c)(2), the RO should continue its 
efforts to locate such records until it 
is reasonably certain that such records 
do not exist or that further efforts to 
obtain those records would be futile.  
The Veteran should be notified of the 
attempts to locate the service records 
in question, as well as any further 
action to be taken.  All records and 
responses received should be associated 
with the claims file.

2.	Thereafter, the petition to reopen 
claims of service connection for a 
hearing loss disability and tinnitus 
must be readjudicated by the RO.  If 
this readjudication does not result in 
a complete grant of all benefits sought 
by the Veteran in connection with these 
claims, the Veteran and his 
representative must be provided a 
supplemental statement of the case and 
an appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.  
	
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008


